DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/5/21 is acknowledged.
Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Dong et al. (CN 102617997, machine translation) teaches a composition comprising 10-93% PBT, 0.5-20% PET, and 5-60 glass fiber (i.e. claimed filler) (Abst.).  Dong, however, fails to teach the inclusion of a conductive additive.  Additionally, Dong fails to discuss the viscosity or sheer rate of the composition.  While Dong teaches a composition with overlapping ranges of components, it is not inherent that Dong’s composition possesses the claimed properties because the composition in Dong includes additional components.
Alms et al. (US 2005/0186438) teaches a thermoplastic composition (Abst.) comprising PBT and PET (¶ 0054) and explains that the composition should include a conductive additive, such as carbon black, to provide conductivity (¶ 0027).  Alms, however, fails to remedy the issues concerning the claimed properties.
Konduri (US 2012/0196965) teaches a composition comprising 44-80% PBT, 20-50% PET and 5-20 talc as a filled (Abst.).  Konduri, however, also fails to discuss the viscosity or sheer rate of the composition and these claimed properties cannot be considered inherent in the composition of Konduri.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712